DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 42 recites the aromatic sulfone polymer (P) contains no recurring unit other than recurring units selected from the group consisting of (j), (jj), (jjj), (jv), and mixtures thereof. However, claim 42 depends from claim 16 which recites the aromatic sulfone polymer (P) 
It is noted that Formula (jj) falls in the scope of Formula (S-B). Formula (jjj) falls in the scope of Formula (S-C). Formula (j) falls in the scope of Formula (S-C) when T’ is a bond and Formula (jv) falls in the scope of Formula (S-C) when T’ is a –C(CH3)2- group.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 16-18, 22, 27-28, 38, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 6,124,390) in view of Hugi (US 2006/0089433).
Nagashima teaches aromatic polysulfone resin compositions comprising 100 pbw of an aromatic polyusulfone resin and 0.001-50 pbw of at least one compound belonging to group IA or IIA of the periodic table (abstract). Nagashima teaches the polysulfones include 

    PNG
    media_image1.png
    83
    235
    media_image1.png
    Greyscale
 (I) and  
    PNG
    media_image2.png
    89
    409
    media_image2.png
    Greyscale
 (II) (col.2 , ln. 60-col. 3, ln. 20). Formula (I) meets the claimed aromatic sulfone polymer (P) having the claimed structure (S-A). Formula (II) meets the claimed aromatic sulfone polymer (P) having the claimed structure (S-B). Nagashima does not teach any additional repeat units. Nagashima teaches examples of the 
Nagashima does not explicitly provide an example of a UV absorber.
However, Hugi teaches compositions of polyethersulfones containing an ultraviolet stabilizer (abstract). Hugi teaches that suitable UV stabilizer includes CYABSORB UV-1164 (¶ 17) which has a structure: 

    PNG
    media_image3.png
    174
    225
    media_image3.png
    Greyscale
 and therefore meets the limitations of claim 17. It is noted that Cyasorb 1164 corresponds to non-elected structure T13.
Hugi teaches the amount of the UV stabilizer is 2-10 wt%, 1-5 wt%, and 0.1-0.5 wt% (Table 1). Note that Hugi teaches an ‘absorber’ and ‘stabilizer’ are interchangeably used (¶ 12). 
It would have been obvious to use the UV light absorbers of Hugi because they provide improved UV resistance (¶ 29) and improved chemical resistance (¶ 31). 
Nagashima teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Nagashima suggests the claimed amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Nagashima. See MPEP 2123.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US 6,124,390) in view of Hugi (US 2006/0089433) and Chen (US 2010/0041787).
The discussion with respect to Nagashima and Hugi above is incorporated herein by reference.
Nagashima does not explicitly recite formula T2 in claim 18. It is noted that the instant specification teaches that the hydroxyphenyl triazine UV absorber of formula (T2) is Tinuvin 460 (pg. 52, ¶ 171). It is noted that Tinuvin 460 is listed as a structure between paragraphs 80 and 81 and is indicated as a suitable UV absorber in ¶80.
However, in view of Chen's recognition that Cyasorb 1164 and Tinuvin 460 are equivalent and interchangeable as UV absorbers (¶ 80-81), it would have been obvious to one of ordinary skill in the art to substitute Cyasorb 1164 and Tinuvin 460 and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency In re Ruff 118 USPQ 343 (CCPA 1958).
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 37 recites the basic compound is the mixed oxide and the mixed oxide is (Al2O3)(MgO).
The prior art does not teach (Al2O3)(MgO). It is noted that Nagashima teaches mixed oxides, however, Nagashima does not teach aluminum oxide. Additionally, any mixed oxide taught by Nagashima involves the presence of both a Group IA and a Group IIA metal when a trivalent metal is present. The presence of a Group IA metal falls outside the scope of claim 37.
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the selection of both components (basic compound and UV absorber) provides synergistic and surprising effect on the claimed composition, specifically towards the organic UV absorbers are substantially ineffective as stabilizers against UV in sulfone polymer except when used in admixture with the basic compound (compound (B)) as shown by a retention of color.
Applicant has provided a Declaration on 2/1/2021 by Bushelman to provide supplementary evidence with Examples CE-22, CE-23, and E-23. This data provides evidence of the relative discoloration when a metal oxide is added without the UV absorber.
The data only provides examples of two inventive polymers, Radel R5100 (Polymer-1) and Udel P-1700 (polymer -3) representing a polyphenylsulfone and a polysulfone PSU. The instant specification indicates that these are suitable aromatic sulfone polymers. However, there is no teaching on how these species meet the aromatic sulfone polymer (P) of claim 16.
US 6,482,880 provides evidence that Radel R5100 has a structure that corresponds to claimed structure (j) in claim 42: 
    PNG
    media_image4.png
    54
    280
    media_image4.png
    Greyscale
 (col. 5, ln. 1-9). EP 0755980 provides evidence that the structure of Udel P-1700 is 
    PNG
    media_image5.png
    88
    504
    media_image5.png
    Greyscale
 (pg. 8, ln. 20-30) that corresponds to claimed structure (jv) in claim 42. US ‘880 and EP ‘980 are only presented to show the structures of Udel P-1700 and Radel R5100. Independent claim 16 includes innumerable polymers as each structure can have 0-4 R’ groups on each phenyl ring where the R’ includes 19 different genuses. Turning to claim 42 which recite species (j), (jj), (jjj), and (jv), the claimed structures (j) and (jv) are represented by the data. The claimed structures (jj) and (jjj) are not and no discussion is present that establishes why one of ordinary skill in the art would expect the same results as those of claimed structures (j) and (jv).
Additionally, two aromatic sulfone polymers (P), (S-A) and (S-D) are not represented in the inventive data. Therefore, the data is not commensurate in scope with the claims are required by MPEP 716.02(d).
The claims recite at least 0.001 wt parts and at most 10 wt parts of the basic compound per 100 weight parts of the aromatic sulfone polymer. The inventive data uses 2 wt parts basic compound per 100 pbw sulfone polymer. This data is not commensurate in scope with the claims. The claims recite an amount of organic UV absorber of at least 0.001 weight parts and at most 10 weight parts per 100 weight parts of aromatic sulfone polymer (claim 22). However, the only amount used is 1 pbw. The data point at 1 pbw UV absorber per 100 parts polymer is not commensurate in scope with the claimed range of 0.001-10 pbw.
The claims recite UV absorbers selected from the group consisting of hydroxylphenyltriazine compounds, cyanoacrylate compounds, benzoxazin-4-one compounds, and benzotriazole compounds. These genuses represent at least dozens of compounds and it has not been established on the record why the species present in the examples are sufficient to allow one skilled in the art to reasonably extend the probative value thereof. 
The data is not commensurate in scope with the claims with regards to at least (1) the species of the aromatic sulfone polymer, (2) the identity of the UV absorber, (3) the amount of the basic compound, and (4) the amount of the UV absorber. Since the data is not commensurate in scope with the claims, the evidence of unexpected results is not persuasive and the rejection of record is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764